DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
The rejections of:
Claims 1-3, 5-9 and 15-18 under 35 U.S.C. 103 as being unpatentable over Cacciaglia et al. (EP 1004297; published: 5/31/00; in IDS dated 10/4/18), in view of Jepson (US 20030138495; published: 7/24/03; in IDS dated 10/4/18);
Claims 4 and 10 under 35 U.S.C. 103 as being unpatentable over Cacciaglia et al. (EP 1004297; published: 5/31/00; in IDS dated 10/4/18) and Jepson (US 20030138495; published: 7/24/03; in IDS dated 10/4/18) as applied to claims 1-3, 5-9 and 15-17 above, and further in view of Liang et al. (US 2019/0105275; priority date: 4/19/16; of record); and
Claim 19 under 35 U.S.C. 103 as being unpatentable over Cacciaglia et al. (EP 1004297; published: 5/31/00; in IDS dated 10/4/18) and Jepson (US 20030138495; published: 7/24/03; in IDS dated 10/4/18) as applied to claims 1-3, 5-9 and 15-17 above, and further in view of Wilhelm et al. (US 2018/0311155; published: 11/1/18; priority date: 10/30/15)
 are hereby withdrawn in response to the Applicants arguments and Declaration filed on 6/8/22.

Oath/Declaration
The 1.132 Declaration filed on 6/8/22 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a).  See below, “Reasons for Allowance”, for further discussion.
	
Election/Restrictions
The previously withdrawn (non-elected) claims have been canceled herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Enrica Bruno on 7/18/22.
The application has been amended as follows: 
In the Claims:
Claims 11-12 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Cacciaglia et al. (EP 1004297; of record), teach mesalazine-containing compositions in tablet form comprising: 
    PNG
    media_image1.png
    500
    519
    media_image1.png
    Greyscale
([0035]). Cacciaglia et al. teach the process of making the above tablet ([0036-0043]): Mesalazine and maltodextrin (i.e., starch derivative diluents) were sieved through a vibrating screen and directly fed to a granulator, where they were added with a binding suspension (5.82 kg) previously prepared by mixing sodium lauryl sulphate (0.66 kg) and polyvinylpyrrolidone K 30 (3.3 kg; i.e., a binding agent, about 19% in solution; 3.3/(0.66-3.3-135.5)) in purified water (13.5 kg), over a period of 1 hr (limitations of instant claims 1i-ii, 2-3 and 18). The mixture of mesalazine with maltodextrin was blended with the binding suspension at 25° to 27°C for 2 min. Purified water (1 kg) was added and blending was continued. The product obtained was forced through Quadro Comil's net, mod. Q 050/50. The resulting granular mass was dried at 50°C for 1.5 hr to a residual moisture content of 1.2% to 2.0% (limitation of instant claims 1iii and 16). The granular mass was mixed with sodium starch glycolate (1.76 kg; disintegrant sodium carboxymethyl starch), talc (0.55 kg; i.e., lubricant), and magnesium stearate (0.44 kg; i.e., lubricant) (limitation of instant claims 1iv, 5, 7 and 17). The mixture obtained was compressed and formed into 55,000 tablets, each containing 400 mg mesalazine (limitation of instant claims 1vi and 8). The filming coating was prepared as follows: Eudragit 4110 D ® (9.9 kg), as a 30% aqueous dispersion, was brought to neutrality by addition of a 1N NaOH solution (0.99 I) under gentle stirring, which stirring was continued for an additional ½ hr; then triethyl citrate (0.149 kg) and polyethylene glycol 6000 (Carbowax 6000) (0.99 kg) were added. The resulting dispersion was slowly added with talc (1.485 kg), titanium dioxide (0.495 kg), iron oxide red (0.495 kg), and iron oxide yellow (0.085 kg), suspended in purified water (15 kg). Tablets prepared in advance were filmed by spraying said paint in a quantity adequate for covering each tablet with a 30 µm thick coating, equaling 6.73% by wt. of the weight of the nucleus. However, Cacciaglia et al. do not teach the step of adding water to the granulate after it has been dried (i.e., step v of instant claim 1). And in view of Applicants arguments (Remarks: p. 10-11) and Declaration filed 6/8/22, the final moisture content as indicated in Jepsen (secondary reference of previous rejection) did not exceed 1.14%, which is well below the claimed final moisture content ranging from 3.0 to 3.5%.
The prior art is free of any teaching or suggestion of a method of preparing a solid pharmaceutical formulation comprising mesalazine, wherein the formed wet granulate is dried to a moisture content below 3.0%, mixed with a disintegrating agent and then water added in order to produce a final moisture content ranging from 3.0 to 3.5% before compacting the granulate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617